DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 07/26/2022.

Claim Status
Claims 1-20 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 07/26/2022 have been fully considered but are but are not persuasive.
Regarding Applicants’ arguments that the prior art doesn’t teach: “wherein the per-cell reselection parameter comprises at least one of the following parameters: a power compensation parameter; a measurement offset parameter; a first target offset, wherein the first target offset is a sum of differences between per-cell parameter values and per-frequency parameter values of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; a second target offset, wherein the second target offset is a sum of differences between per- cell parameter values and per-frequency parameter values of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter; a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; or a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”, Examiner respectfully disagrees.
First please notes that the claim language states “at least one of the following parameters”.
Hence prior art Ma clearly teaches in the limitation “wherein the per-cell reselection parameter comprises at least one of the following parameters: a power compensation parameter; a measurement offset parameter; a first target offset, wherein the first target offset is a sum of differences between per-cell parameter values and per-frequency parameter values of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; a second target offset, wherein the second target offset is a sum of differences between per- cell parameter values and per-frequency parameter values of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter; a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; or a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter” (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”)
P.sub.compensation is clearly a power compensation parameter.
Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas.
Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas.
Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”.
Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, US 2017/0257874.

For claim 1. Ma teaches: A cell reselection method, applied to a terminal and comprising: 
obtaining reselection information related to cell reselection, wherein the reselection information comprises a per-cell reselection parameter of a neighboring cell; (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; coverage class offset value (Q.sub.coverageclassoffset), reselection priority information, signal quality threshold of the neighboring cell (or Q.sub.qualmin), minimum received signal threshold of the neighboring cell (Q.sub.rxlevmin), Q.sub.rxlevminoffse, Q.sub.qualminoffset, P.sub.compensation are per-cell reselection parameters)
and performing a cell reselection procedure based on the per-cell reselection parameter and a reselection condition for reselecting to the neighboring cell; (Ma, paragraph 98-112, “when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell; or if it is determined that no neighboring cell whose reselection priority is higher than a reselection priority of the camping cell meets a coverage class cell selection condition or it is determined that the neighboring cells do not include a neighboring cell whose reselection priority is higher than a reselection priority of the camping cell in which the user equipment is currently located, and when it is determined that the signal quality of the camping cell is lower than a specified threshold within a specified time interval, select a neighboring cell that meets the coverage class cell selection condition from neighboring cells whose reselection priorities are not higher than the reselection priority of the camping cell, and when the selected neighboring cell meets the coverage class cell reselection condition, use the neighboring cell as the target cell, where the coverage class cell reselection condition is that the signal quality level of the neighboring cell is greater than the signal quality level of the camping cell within the specified time interval, the signal quality level of the neighboring cell is determined according to the signal quality of the neighboring cell and the coverage class offset value of the neighboring cell, and the signal quality level of the camping cell is determined according to the signal quality of the camping cell and the coverage class offset value of the camping cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; coverage class offset value (Q.sub.coverageclassoffset), reselection priority information, signal quality threshold of the neighboring cell (or Q.sub.qualmin), minimum received signal threshold of the neighboring cell (Q.sub.rxlevmin), Q.sub.rxlevminoffse, Q.sub.qualminoffset, P.sub.compensation are per-cell reselection parameters”)
wherein the per-cell reselection parameter comprises at least one of the following parameters: a power compensation parameter; a measurement offset parameter; a first target offset, wherein the first target offset is a sum of differences between per-cell parameter values and per-frequency parameter values of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; a second target offset, wherein the second target offset is a sum of differences between per- cell parameter values and per-frequency parameter values of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter; a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; or a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; P.sub.compensation is clearly a power compensation parameter; Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas; Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas; Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”; Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”)

For claim 2. Ma discloses all the limitations of claim 1, and Ma further teaches: wherein the reselection information is configured by a network device in a source cell in which the terminal is located, or the reselection information is obtained from a historically received message. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell”)

For claim 3. Ma discloses all the limitations of claim 1, and Ma further teaches: wherein the per-cell reselection parameter further comprises at least one of the following parameters: a minimum received signal level parameter; a minimum received signal level offset parameter; a minimum signal quality parameter; or a minimum signal quality offset parameter. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset))
 
For claim 9. Ma discloses all the limitations of claim 3, and Ma further teaches (even though not required to): wherein the power compensation parameter is determined based on a maximum power parameter and a power class parameter. (Ma, paragraph 98-112, “(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell… P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0”; also please notes the limitations in this claim is not required to be taught by the prior art since they depend on limitations which are not required in the claims which this claim depends on)

For claim 10. Ma discloses all the limitations of claim 9, and Ma further teaches (even though not required to): wherein the maximum power parameter is a target maximum power value corresponding to the neighboring cell; or the maximum power parameter comprises a per-frequency maximum power value corresponding to the neighboring cell and a sixth offset value, wherein the sixth offset value is a difference between the target maximum power value and the per-frequency maximum power value. (Ma, paragraph 98-112, “(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell… P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0”; also please notes the limitations in this claim is not required to be taught by the prior art since they depend on limitations which are not required in the claims which this claim depends on)

For claim 11. Ma discloses all the limitations of claim 3, and Ma further teaches: wherein the step of performing a cell reselection procedure based on the reselection parameter and a reselection condition for reselecting to the neighboring cell comprises: calculating a cell-selection received signal level value of the neighboring cell based on a measured received signal level value and at least one of the minimum received signal level parameter, the minimum received signal level offset parameter, the power compensation parameter, or the measurement offset parameter in the selection parameter; calculating a cell-selection signal quality value of the neighboring cell based on a measured received signal quality value and at least one of the minimum signal quality parameter, the minimum signal quality offset parameter, or the measurement offset parameter in the selection parameter; and performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell; (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); P.sub.compensation is clearly a power compensation parameter; Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas; Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas; Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”; Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”)
or the step of performing a cell reselection procedure based on the reselection parameter and a reselection condition for reselecting to the neighboring cell comprises: calculating a cell-selection received signal level value of the neighboring cell based on a measured received signal level value, a first target parameter value, and the first target offset, wherein the first target parameter value is the per-frequency parameter value of the at least one of the minimum received signal level parameter, the minimum received signal level offset parameter, the power compensation parameter, or the measurement offset parameter; calculating a cell-selection signal quality value of the neighboring cell based on a measured received signal quality value, a second target parameter value, and the second target offset, wherein the second target parameter value is the per-frequency parameter value of the at least one of the minimum signal quality parameter, the minimum signal quality offset parameter, or the measurement offset parameter; and performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell; (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); P.sub.compensation is clearly a power compensation parameter; Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas; Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas; Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”; Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”; these are also target parameter values and target offsets; please notes these limitations are not required to be taught by the prior art)
or the step of performing a cell reselection procedure based on the reselection parameter and a reselection condition for reselecting to the neighboring cell comprises: calculating a cell-selection received signal level value of the neighboring cell based on a measured received signal level value and the first intermediate quantity; calculating a cell-selection signal quality value of the neighboring cell based on a measured received signal quality value and the second intermediate quantity; and performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); P.sub.compensation is clearly a power compensation parameter; Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas; Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas; Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”; Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”; please notes these limitations are not required to be taught by the prior art)

For claim 12. Ma discloses all the limitations of claim 11, and Ma further teaches: wherein the step of performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell comprises: in a case in which neighboring cells have a same priority as the source cell or neighboring cells are on a same frequency as the source cell, if the cell-selection received signal level values and the cell-selection signal quality values are all greater than 0, ranking the source cell and the neighboring cells; and if the source cell does not provide a rank threshold, reselecting from the source cell to a best ranked cell in the neighboring cells; or if the source cell provides a rank threshold, reselecting from the source cell to one of first cells that has a largest quantity of beams whose quality is higher than a threshold, wherein the first cell is a cell with a difference between a rank thereof and a rank of a best ranked cell in the neighboring cells being less than or equal to the rank threshold. (Ma, paragraph 98-112, “if it is determined that no neighboring cell whose reselection priority is higher than a reselection priority of the camping cell meets a coverage class cell selection condition or it is determined that the neighboring cells do not include a neighboring cell whose reselection priority is higher than a reselection priority of the camping cell in which the user equipment is currently located, and when it is determined that the signal quality of the camping cell is lower than a specified threshold within a specified time interval, select a neighboring cell that meets the coverage class cell selection condition from neighboring cells whose reselection priorities are not higher than the reselection priority of the camping cell, and when the selected neighboring cell meets the coverage class cell reselection condition, use the neighboring cell as the target cell, where the coverage class cell reselection condition is that the signal quality level of the neighboring cell is greater than the signal quality level of the camping cell within the specified time interval, the signal quality level of the neighboring cell is determined according to the signal quality of the neighboring cell and the coverage class offset value of the neighboring cell, and the signal quality level of the camping cell is determined according to the signal quality of the camping cell and the coverage class offset value of the camping cell.… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0, P.sub.EMAX represents maximum transmit power of user equipment performing uplink transmission, and P.sub.PowerClass represents maximum radio-frequency output power of the user equipment; and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; not higher includes equal (same) and less)

For claim 15. Ma discloses all the limitations of claim 1, and Ma further teaches: wherein the reselection information further comprises at least one of: a physical cell identifier PCI of the neighboring cell, wherein the PCI corresponds to the per-cell reselection parameter; or priority information used to indicate a priority of the neighboring cell. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell”)

For claim 16. Ma teaches: A terminal, comprising: a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor executes the computer program (Ma, fig 11, paragraph 184-186, 188-193) to: 
obtain reselection information related to cell reselection, wherein the reselection information comprises a per-cell reselection parameter of a neighboring cell; (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; coverage class offset value (Q.sub.coverageclassoffset), reselection priority information, signal quality threshold of the neighboring cell (or Q.sub.qualmin), minimum received signal threshold of the neighboring cell (Q.sub.rxlevmin), Q.sub.rxlevminoffse, Q.sub.qualminoffset, P.sub.compensation are per-cell reselection parameters)
and perform a cell reselection procedure based on the per-cell reselection parameter and a reselection condition for reselecting to the neighboring cell; (Ma, paragraph 98-112, “when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell; or if it is determined that no neighboring cell whose reselection priority is higher than a reselection priority of the camping cell meets a coverage class cell selection condition or it is determined that the neighboring cells do not include a neighboring cell whose reselection priority is higher than a reselection priority of the camping cell in which the user equipment is currently located, and when it is determined that the signal quality of the camping cell is lower than a specified threshold within a specified time interval, select a neighboring cell that meets the coverage class cell selection condition from neighboring cells whose reselection priorities are not higher than the reselection priority of the camping cell, and when the selected neighboring cell meets the coverage class cell reselection condition, use the neighboring cell as the target cell, where the coverage class cell reselection condition is that the signal quality level of the neighboring cell is greater than the signal quality level of the camping cell within the specified time interval, the signal quality level of the neighboring cell is determined according to the signal quality of the neighboring cell and the coverage class offset value of the neighboring cell, and the signal quality level of the camping cell is determined according to the signal quality of the camping cell and the coverage class offset value of the camping cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; coverage class offset value (Q.sub.coverageclassoffset), reselection priority information, signal quality threshold of the neighboring cell (or Q.sub.qualmin), minimum received signal threshold of the neighboring cell (Q.sub.rxlevmin), Q.sub.rxlevminoffse, Q.sub.qualminoffset, P.sub.compensation are per-cell reselection parameters”)
wherein the per-cell reselection parameter comprises at least one of the following parameters: a power compensation parameter; a measurement offset parameter; a first target offset, wherein the first target offset is a sum of differences between per-cell parameter values and per-frequency parameter values of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; a second target offset, wherein the second target offset is a sum of differences between per- cell parameter values and per-frequency parameter values of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter; a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; or a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; P.sub.compensation is clearly a power compensation parameter; Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas; Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas; Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”; Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”)

For claim 17. Ma discloses all the limitations of claim 16, and Ma further teaches: wherein the reselection information is configured by a network device in a source cell in which the terminal is located, or the reselection information is obtained from a historically received message. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell”)

For claim 18. Ma discloses all the limitations of claim 16, and Ma further teaches: wherein the per-cell reselection parameter further comprises at least one of the following parameters: a minimum received signal level parameter; a minimum received signal level offset parameter; a minimum signal quality parameter; or a minimum signal quality offset parameter. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US 2017/0257874 in view of Fujishiro, US 2018/0049094.

For claim 4. Ma discloses all the limitations of claim 3, and Ma further teaches (even though not required to): wherein the minimum received signal level parameter is a target minimum received signal level value broadcast by the neighboring cell; or the minimum received signal level parameter comprises a per-frequency minimum received signal level value corresponding to the neighboring cell and a first offset value, wherein the first offset value is a difference between a target minimum received signal level value and the per-frequency minimum received signal level value. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); power compensation parameter (P.sub.compensation); measurement offset parameter (Q.sub.rxlevminoffse or Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); implicit that minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse) is broadcasted by neighboring cell; please notes the limitations in this claim is not required to be taught by the prior art since they depend on limitations which are not required in the claims which this claim depends on)
Even though Ma implicitly teaches wherein the minimum received signal level parameter is a target minimum received signal level value broadcast by the neighboring cell; or the minimum received signal level parameter comprises a per-frequency minimum received signal level value corresponding to the neighboring cell and a first offset value, wherein the first offset value is a difference between a target minimum received signal level value and the per-frequency minimum received signal level value, as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Fujishiro from the same or similar fields of endeavor teaches: wherein the minimum received signal level parameter is a target minimum received signal level value broadcast by the neighboring cell; or the minimum received signal level parameter comprises a per-frequency minimum received signal level value corresponding to the neighboring cell and a first offset value, wherein the first offset value is a difference between a target minimum received signal level value and the per-frequency minimum received signal level value (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”; minimum received signal level parameter (Q.sub.rxlevminoffset))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using minimum received signal level parameter, and Fujishiro suggests the beneficial way of having such minimum received signal level parameter being broadcasted by neighboring cells since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from cells (Fujishiro, paragraph 53-73) in the analogous art of communication.

For claim 5. Ma discloses all the limitations of claim 3, and Ma further teaches: wherein the minimum received signal level offset parameter is a target minimum received signal level offset value broadcast by the neighboring cell; or the minimum received signal level offset parameter comprises a per-frequency minimum received signal level offset value corresponding to the neighboring cell and a second offset value, wherein the second offset value is a difference between the target minimum received signal level offset value and the per-frequency minimum received signal level offset value. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); power compensation parameter (P.sub.compensation); measurement offset parameter (Q.sub.rxlevminoffse or Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); implicit that minimum received signal level offset parameter (Q.sub.rxlevminoffse) is broadcasted by neighboring cell)
Even though Ma implicitly teaches wherein the minimum received signal level offset parameter is a target minimum received signal level offset value broadcast by the neighboring cell; or the minimum received signal level offset parameter comprises a per-frequency minimum received signal level offset value corresponding to the neighboring cell and a second offset value, wherein the second offset value is a difference between the target minimum received signal level offset value and the per-frequency minimum received signal level offset value as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Fujishiro from the same or similar fields of endeavor teaches: wherein the minimum received signal level offset parameter is a target minimum received signal level offset value broadcast by the neighboring cell; or the minimum received signal level offset parameter comprises a per-frequency minimum received signal level offset value corresponding to the neighboring cell and a second offset value, wherein the second offset value is a difference between the target minimum received signal level offset value and the per-frequency minimum received signal level offset value (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”; minimum received signal level offset parameter (Q.sub.rxlevminoffset))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using minimum received signal level offset parameter, and Fujishiro suggests the beneficial way of having such minimum received signal level offset parameter being broadcasted by neighboring cells since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from cells (Fujishiro, paragraph 53-73) in the analogous art of communication.

For claim 6. Ma discloses all the limitations of claim 3, and Ma further teaches (even though not required to): wherein the minimum signal quality parameter is a target minimum signal quality value broadcast by the neighboring cell; or the minimum signal quality parameter comprises a per-frequency minimum signal quality value corresponding to the neighboring cell and a third offset value, wherein the third offset value is a difference between the target minimum signal quality value and the per-frequency minimum signal quality value. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); power compensation parameter (P.sub.compensation); measurement offset parameter (Q.sub.rxlevminoffse or Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); implicit that minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset) is broadcasted by neighboring cell; please notes the limitations in this claim is not required to be taught by the prior art since they depend on limitations which are not required in the claims which this claim depends on)
Even though Ma implicitly teaches wherein the minimum signal quality parameter is a target minimum signal quality value broadcast by the neighboring cell; or the minimum signal quality parameter comprises a per-frequency minimum signal quality value corresponding to the neighboring cell and a third offset value, wherein the third offset value is a difference between the target minimum signal quality value and the per-frequency minimum signal quality value as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Fujishiro from the same or similar fields of endeavor teaches: wherein the minimum signal quality parameter is a target minimum signal quality value broadcast by the neighboring cell; or the minimum signal quality parameter comprises a per-frequency minimum signal quality value corresponding to the neighboring cell and a third offset value, wherein the third offset value is a difference between the target minimum signal quality value and the per-frequency minimum signal quality value (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”; minimum signal quality parameter (Q.sub.qualminoffset))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using minimum signal quality parameter, and Fujishiro suggests the beneficial way of having such minimum signal quality parameter being broadcasted by neighboring cells since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from cells (Fujishiro, paragraph 53-73) in the analogous art of communication.

For claim 7. Ma discloses all the limitations of claim 3, and Ma further teaches (even though not required to): wherein the minimum signal quality offset parameter is a target minimum signal quality offset value broadcast by the neighboring cell; or the minimum signal quality offset parameter comprises a per-frequency minimum signal quality offset value corresponding to the neighboring cell and a fourth offset value, wherein the fourth offset value is a difference between the target minimum signal quality offset value and the per-frequency minimum signal quality offset value. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); power compensation parameter (P.sub.compensation); measurement offset parameter (Q.sub.rxlevminoffse or Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); implicit that minimum signal quality offset parameter (Q.sub.qualminoffset) is broadcasted by neighboring cell; please notes the limitations in this claim is not required to be taught by the prior art since they depend on limitations which are not required in the claims which this claim depends on)
Even though Ma implicitly teaches wherein the minimum signal quality offset parameter is a target minimum signal quality offset value broadcast by the neighboring cell; or the minimum signal quality offset parameter comprises a per-frequency minimum signal quality offset value corresponding to the neighboring cell and a fourth offset value, wherein the fourth offset value is a difference between the target minimum signal quality offset value and the per-frequency minimum signal quality offset value as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Fujishiro from the same or similar fields of endeavor teaches: wherein the minimum signal quality offset parameter is a target minimum signal quality offset value broadcast by the neighboring cell; or the minimum signal quality offset parameter comprises a per-frequency minimum signal quality offset value corresponding to the neighboring cell and a fourth offset value, wherein the fourth offset value is a difference between the target minimum signal quality offset value and the per-frequency minimum signal quality offset value (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”; minimum signal quality offset parameter (Q.sub.qualminoffset))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using minimum signal quality offset parameter, and Fujishiro suggests the beneficial way of having such minimum signal quality offset parameter being broadcasted by neighboring cells since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from cells (Fujishiro, paragraph 53-73) in the analogous art of communication.

For claim 8. Ma discloses all the limitations of claim 3, and Ma further teaches (even though not required to): wherein the measurement offset parameter is a target measurement offset value broadcast by the neighboring cell; or the measurement offset parameter comprises a per-frequency measurement offset value corresponding to the neighboring cell and a fifth offset value, wherein the fifth offset value is an offset between the target measurement offset value and the per-frequency measurement offset value. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); power compensation parameter (P.sub.compensation); measurement offset parameter (Q.sub.rxlevminoffse or Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); implicit that measurement offset parameter (Q.sub.rxlevminoffse or Q.sub.qualminoffset) is broadcasted by neighboring cell; please notes the limitations in this claim is not required to be taught by the prior art since they depend on limitations which are not required in the claims which this claim depends on)
Even though Ma implicitly teaches wherein the measurement offset parameter is a target measurement offset value broadcast by the neighboring cell; or the measurement offset parameter comprises a per-frequency measurement offset value corresponding to the neighboring cell and a fifth offset value, wherein the fifth offset value is an offset between the target measurement offset value and the per-frequency measurement offset value as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Fujishiro from the same or similar fields of endeavor teaches: wherein the measurement offset parameter is a target measurement offset value broadcast by the neighboring cell; or the measurement offset parameter comprises a per-frequency measurement offset value corresponding to the neighboring cell and a fifth offset value, wherein the fifth offset value is an offset between the target measurement offset value and the per-frequency measurement offset value (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”; measurement offset parameter (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using measurement offset parameter, and Fujishiro suggests the beneficial way of having such measurement offset parameter being broadcasted by neighboring cells since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from cells (Fujishiro, paragraph 53-73) in the analogous art of communication.

For claim 13. Ma discloses all the limitations of claim 11, however Ma doesn’t teach: wherein the step of performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell comprises: in a case in which a priority of the neighboring cell is lower than a priority of the source cell, when the source cell provides Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Squal of the source cell is less than Thresh.sub.Serving,LowQ, and Squal of the neighboring cell is greater than Thresh.sub.X,LowQ or Srxlev of the neighboring cell is greater than Thresh.sub.X,LowP in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; or when the source cell does not provide Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Srxlev of the source cell is less than Thresh.sub.Serving,LowP, and Srxlev of the neighboring cell is greater than Thresh.sub.X,LowP in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; wherein Squal is a cell-selection signal quality value, Srxlev is a cell-selection received signal level value, Thresh.sub.Serving,LowQ is a Squal threshold of the source cell, Thresh.sub.Serving,LowP is an Srxlev threshold of the source cell, Thresh.sub.X,LowQ is a Squal threshold of the neighboring cell, and Thresh.sub.X,LowP is an Srxlev threshold of the neighboring cell.
Fujishiro from the same or similar fields of endeavor teaches: wherein the step of performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell comprises: in a case in which a priority of the neighboring cell is lower than a priority of the source cell, when the source cell provides Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Squal of the source cell is less than Thresh.sub.Serving,LowQ, and Squal of the neighboring cell is greater than Thresh.sub.X,LowQ or Srxlev of the neighboring cell is greater than Thresh.sub.X,LowP in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; or when the source cell does not provide Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Srxlev of the source cell is less than Thresh.sub.Serving,LowP, and Srxlev of the neighboring cell is greater than Thresh.sub.X,LowP in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; wherein Squal is a cell-selection signal quality value, Srxlev is a cell-selection received signal level value, Thresh.sub.Serving,LowQ is a Squal threshold of the source cell, Thresh.sub.Serving,LowP is an Srxlev threshold of the source cell, Thresh.sub.X,LowQ is a Squal threshold of the neighboring cell, and Thresh.sub.X,LowP is an Srxlev threshold of the neighboring cell. (Fujishiro, paragraph 53-73, “(B1)… the UE 100 selects a cell that satisfies a relationship of Squal>Thresh.sub.X, HighQ over a predetermined period (Treselection.sub.RAT), or a cell that satisfies a relationship of Srxlev>Thresh.sub.X, HighP over the predetermined period (Treselection.sub.RAT) as the target cell… (B3) The priority of the frequency of the neighboring cell is lower than the priority of the current serving cell [0070] the UE 100 selects, under a premise that Squal<Thresh.sub.Serving, LowQ is satisfied over the predetermined period (Treselection.sub.RAT), or Srxlev<Thresh.sub.Serving, LowP is satisfied over the predetermined period (Treselection.sub.RAT), the target cell from the neighboring cells by a similar procedure to the above described (B1).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection based on priority, cell-selection signal quality value and cell-selection received signal level value, and Fujishiro suggests the beneficial way of including into such reselection comparison of such cell-selection signal quality value and cell-selection received signal level value with thresholds since comparison of cell-selection signal quality value and cell-selection received signal level value with thresholds are well-known in cell selection (Fujishiro, paragraph 53-73) thus would improve the reselection process in the analogous art of communication.

For claim 14. Ma discloses all the limitations of claim 11, however Ma doesn’t teach: wherein the step of performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell comprises: in a case in which a priority of the neighboring cell is higher than a priority of the source cell, when the source cell provides Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Squal of the neighboring cell is greater than Thresh.sub.X,HighQ in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; or when the source cell does not provide Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Srxlev of the neighboring cell is greater than Thresh.sub.X,HighP in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; wherein Squal is a cell-selection signal quality value, Srxlev is a cell-selection received signal level value, Thresh.sub.Serving,LowQ is a Squal threshold of the source cell, Thresh.sub.X,HighQ is a Squal threshold of the neighboring cell, and Thresh.sub.X,HighP is an Srxlev threshold of the neighboring cell.
Fujishiro from the same or similar fields of endeavor teaches: wherein the step of performing the cell reselection procedure based on the cell-selection received signal level value, the cell-selection signal quality value, and the reselection condition for reselecting to the neighboring cell comprises: in a case in which a priority of the neighboring cell is higher than a priority of the source cell, when the source cell provides Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Squal of the neighboring cell is greater than Thresh.sub.X,HighQ in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; or when the source cell does not provide Thresh.sub.Serving,LowQ corresponding to Squal of the source cell, if Srxlev of the neighboring cell is greater than Thresh.sub.X,HighP in a reselection time period Treselection.sub.RAT, reselecting from the source cell to the neighboring cell; wherein Squal is a cell-selection signal quality value, Srxlev is a cell-selection received signal level value, Thresh.sub.Serving,LowQ is a Squal threshold of the source cell, Thresh.sub.X,HighQ is a Squal threshold of the neighboring cell, and Thresh.sub.X,HighP is an Srxlev threshold of the neighboring cell. (Fujishiro, paragraph 53-73, “(B1) The priority of the frequency of the neighboring cell is higher than the priority of the current serving cell [0063] the UE 100 selects a cell that satisfies a relationship of Squal>Thresh.sub.X, HighQ over a predetermined period (Treselection.sub.RAT), or a cell that satisfies a relationship of Srxlev>Thresh.sub.X, HighP over the predetermined period (Treselection.sub.RAT) as the target cell.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection based on priority, cell-selection signal quality value and cell-selection received signal level value, and Fujishiro suggests the beneficial way of including into such reselection comparison of such cell-selection signal quality value and cell-selection received signal level value with thresholds since comparison of cell-selection signal quality value and cell-selection received signal level value with thresholds are well-known in cell selection (Fujishiro, paragraph 53-73) thus would improve the reselection process in the analogous art of communication.

For claim 19. Ma teaches: A network device, comprising: a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein processor executes the computer program (Ma, fig 6, paragraph 113-119, 188-193) to: 
send reselection information related to cell reselection, wherein the reselection information comprises a per-cell reselection parameter of a neighboring cell; (Ma, fig 6, paragraph 113-119, “a sending unit 602, configured to send the coverage class offset value that is configured by the configuration unit 601 for each cell to user equipment, where the coverage class offset value is used by the user equipment to perform cell selection/reselection… and the sending unit 602 may send the reselection priorities to the user equipment in the following manners, so that the user equipment receives reselection priority information of the neighboring cells, and selects a target cell according to the reselection priority information of the neighboring cells.”)
wherein the per-cell reselection parameter comprises at least one of the following parameters: a power compensation parameter; a measurement offset parameter; a first target offset, wherein the first target offset is a sum of differences between per-cell parameter values and per-frequency parameter values of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; a second target offset, wherein the second target offset is a sum of differences between per- cell parameter values and per-frequency parameter values of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter; a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter; or a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; P.sub.compensation is clearly a power compensation parameter; Q.sub.rxlevmin, Q.sub.rxlevminoffse, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.rxlevmeas; Q.sub.qualmin, Q.sub.qualminoffset, Q.sub.coverageclassoffset are clearly measurement offset parameters since they are used to offset measurement parameter Q.sub.qualmeas; Q.sub.relevmin, Q.sub.rxlevminoffse are clearly “a first intermediate quantity related to a received signal level value, wherein the first intermediate quantity is related to a per-cell parameter value of at least one of a minimum received signal level parameter, a minimum received signal level offset parameter, a power compensation parameter, or a measurement offset parameter”; Q.sub.qualmin, Q.sub.qualminoffset are clearly “a second intermediate quantity related to a signal quality value, wherein the second intermediate quantity is related to a per-cell parameter value of at least one of a minimum signal quality parameter, a minimum signal quality offset parameter, or a measurement offset parameter”; implicit that the various parameters for cell selection (such as Q.sub.rxlevminoffse or Q.sub.qualminoffset) are sent by eNB)
Even though it’s implicit that the various parameters for cell selection (such as Q.sub.rxlevminoffse or Q.sub.qualminoffset) are sent by eNB, as a show of good faith to compact prosecution, Examiner had also provided prior art to teach it.
Fujishiro from the same or similar fields of endeavor teaches: various parameters for cell selection (such as Q.sub.rxlevminoffse or Q.sub.qualminoffset) are sent by eNB (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using various cell selection parameters, and Fujishiro suggests the beneficial way of having such cell selection parameters being broadcasted by eNB since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from eNB (Fujishiro, paragraph 53-73) in the analogous art of communication.

For claim 20. Ma and Fujishiro disclose all the limitations of claim 19, and Ma further teaches: wherein the per-cell reselection parameter further comprises at least one of the following parameters: a minimum received signal level parameter; a minimum received signal level offset parameter; a minimum signal quality parameter; or a minimum signal quality offset parameter. (Ma, paragraph 98-112, “where the acquiring unit 501 is specifically configured to measure signal quality of a neighboring cell corresponding to each neighboring cell identifier carried in the received neighboring cell list, and acquire a coverage class offset value that is preconfigured by the network side for the neighboring cell corresponding to each neighboring cell identifier carried in the neighboring cell list… optionally, the acquiring unit 501 is further configured to acquire reselection priority information configured by the network side for each neighboring cell… when it is determined that the neighboring cells include neighboring cells whose reselection priorities are higher than a reselection priority of the camping cell in which the user equipment is currently located, select a neighboring cell, from the determined neighboring cells, that meets a coverage class cell selection condition as the target cell, where the coverage class cell selection condition meets that signal quality of the neighboring cell is greater than a signal quality threshold of the neighboring cell, and the signal quality threshold of the neighboring cell is determined according to a minimum received signal threshold of the neighboring cell and a coverage class offset value of the neighboring cell… Specifically, the processing unit 502 is specifically configured to: when signal quality of a cell includes a reference signal receive power value of the cell and a reference signal received quality value of the cell, and the neighboring cell whose signal quality is greater than the signal quality threshold of the cell is selected from the neighboring cells, select a neighboring cell that meets the following coverage class cell selection condition from the neighboring cells: S.sub.rxlev>0, and S.sub.qual>0, where S.sub.rxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation; and S.sub.qual=Q.sub.qualmeas−(Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset); where Srxley represents a cell selection receive level, Qrxlevmeas represents a measured reference signal receive power value of the cell, (Q.sub.rxlevmin+Q.sub.rxlevminoffse+Q.sub.coverageclassoffset)−P.sub.compensation represents a reference signal receive power threshold of the cell, Q.sub.relevmin represents a minimum required receive level in the cell, Q.sub.rxlevminoffse represents an offset of Q.sub.relevmin, Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell, P.sub.compensation represents a maximum value between (P.sub.EMAX−P.sub.PowerClass) and 0… and S.sub.qual represents a cell selection quality value, Q.sub.qualmeas represents a measured reference signal received quality value of the cell, (Q.sub.qualmin+Q.sub.qualminoffset+Q.sub.coverageclassoffset) represents a measured reference signal received quality threshold of the cell, Q.sub.qualmin represents a minimum required quality level in the cell, Q.sub.qualminoffset represents an offset of Q.sub.qualmin, and Q.sub.coverageclassoffset represents the coverage class offset value that is preconfigured by the network side for each cell.”; minimum received signal level parameter (minimum received signal threshold of the neighboring cell or Q.sub.rxlevmin or Q.sub.rxlevminoffse); minimum received signal level offset parameter (Q.sub.rxlevminoffse or coverage class offset value or Q.sub.coverageclassoffset); minimum signal quality parameter (signal quality threshold of the neighboring cell or Q.sub.qualmin or Q.sub.qualminoffset); minimum signal quality offset parameter (Q.sub.qualminoffset or coverage class offset value or Q.sub.coverageclassoffset); implicit that the various parameters for cell selection (such as Q.sub.rxlevminoffse or Q.sub.qualminoffset) are sent by eNB)
Even though it’s implicit that the various parameters for cell selection (such as Q.sub.rxlevminoffse or Q.sub.qualminoffset) are sent by eNB, as a show of good faith to compact prosecution, Examiner had also provided prior art to teach it.
Fujishiro from the same or similar fields of endeavor teaches: various parameters for cell selection (such as Q.sub.rxlevminoffse or Q.sub.qualminoffset) are sent by eNB (Fujishiro, paragraph 53-73, “As illustrated in FIG. 6, a plurality of eNBs 200 (for example, an eNB 200 #1, an eNB 200 #2, an eNB 200 #3, and an eNB 200 #4) are provided… Under such a premise, the UE 100 selects a target cell used as a serving cell from the plurality of cells operated at different frequencies. Specifically, the UE 100 measures, if start conditions are satisfied, the quality of a neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfy selection conditions, the target cell used as the serving cell… It is noted that, various types of parameters used for selecting the target cell are included in the system information (SIB; System Information Block) broadcast from the eNB 200. The various types of parameters include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Ma, since Ma suggests a technique for performing reselection using various cell selection parameters, and Fujishiro suggests the beneficial way of having such cell selection parameters being broadcasted by eNB since various types of parameters (include the priority of the frequency (cellReselectionPriority), the predetermined period (Treselection.sub.RAT), the various types of offsets (Q.sub.qualminoffset, Q.sub.rxlevminoffset, Qoffset.sub.temp, Q.sub.Hyst, Qoffset), and the various types of threshold values (Thresh.sub.X, HighQ, Thresh.sub.X, HighP, Thresh.sub.Serving, LowQ, Thresh.sub.Serving, LowP)) used for selecting cell are included in the system information broadcast from eNB (Fujishiro, paragraph 53-73) in the analogous art of communication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462